                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHARLES McPHERSON,                            :
         Plaintiff                            :            No. 1:19-cv-01865
                                              :
              v.                              :            (Judge Kane)
                                              :
COUNTY OF DAUPHIN d/b/a                       :
DAUPHIN COUNTY PRISON, and                    :
JOHN DOES and JANE DOES,                      :
          Defendants                          :

                                           ORDER

       AND NOW, on this 24th day of March 2020, upon consideration of Defendant County of

Dauphin d/b/a Dauphin County Prison (“Defendant County”)’s motion to dismiss (Doc. No. 8),

in accordance with the Memorandum issued concurrently with this Order, IT IS ORDERED

THAT:

       1.     Defendant County’s motion to dismiss (Doc. No. 8) is DENIED.

       2.     Defendant County is directed to file an answer to Plaintiff’s complaint (Doc. No.
              1) within fourteen (14) days of the date of this Order.


                                                           s/ Yvette Kane
                                                           Yvette Kane, District Judge
                                                           United States District Court
                                                           Middle District of Pennsylvania
